Citation Nr: 1816995	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-23 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a rib condition (claimed as rib or side pain). 

2. Entitlement to an initial disability rating in excess of 10 percent for head scars.

3. Entitlement to an initial compensable rating for a left 5th finger scar.

4. Entitlement to an initial compensable rating for left 5th finger strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2015 hearing before the undersigned Veterans Law Judge.  The Veteran was accompanied by his fiancée.  However, she did not provide any testimony and only served as an observer.  A complete transcript of the hearing is of record.

In July 2015, the Board remanded the following issues for additional development: entitlement to an initial disability rating in excess of 10 percent for head scars; and entitlement to an initial compensable rating for a left 5th finger scar.  The RO did not substantially comply with the remand instructions regarding those issues because the requested development was not completed adequately.  Therefore, those issues must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  (In contrast, the RO complied with the July 2015 remand instruction requesting the issuance of a supplemental statement of the case (SSOC) addressing the service connection claim on appeal.  Therefore, a Stegall remand of that issue is not required.) 

The RO obtained additional medical evidence pertinent to the increased ratings claims on appeal after the most recent, July 2016 SSOC.  In a May 2017 letter, the Board requested a waiver of agency of original jurisdiction (AOJ) review of such evidence.  However, in a June 2017 response, the Veteran expressly requested a remand for AOJ review of this evidence.  Therefore, a remand of those issues is required.  (In contrast, this additional evidence was not pertinent to the service connection claim on appeal.  Therefore, a remand of that issue is not required.)

The following issues were previously on appeal: whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, and, if so, whether the claim should be allowed; and entitlement to service connection for a left knee laceration.  In July 2015, the Board granted the left knee laceration claim.  Moreover, in a July 2016 rating decision issued while this appeal was in remand status, the RO granted entitlement to service connection for a low back condition.  Therefore, those issues are no longer on appeal.  

The Board's July 2015 remand in part requested a VA examination and medical opinion to address whether any disability other than a scar (including reported tendon damage and weakness) resulted from the Veteran's service-connected left 5th finger injury.  In June 2016, the RO afforded the Veteran a hand and finger VA examination (in addition to a scars VA examination).  The VA hand and finger examiner opined that it was at least as likely as not that the Veteran's current diagnosis of left 5th finger strain was related to, secondary to, and a progression of his service-connected left 5th finger laceration.  Accordingly, in a July 2016 rating decision, the RO granted service connection for left 5th finger strain and assigned a separate, noncompensable initial rating from June 26, 2008.  In December 2016, the Veteran filed a timely notice of disagreement (NOD) form challenging the initial noncompensable rating.  The Veteran has not been furnished a statement of the case (SOC) in response to his NOD.  Because the NOD placed this issue in appellate status, it must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).   

A claim for a total disability rating due to individual unemployability (TDIU) may be implied in an increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board incorporates by reference the discussion in the Board's July 2015 decision/remand Introduction regarding why the issue of entitlement to a TDIU is not reasonably raised by the record in this case.  

The increased rating claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has no current diagnosis of a rib disability.


CONCLUSION OF LAW

The criteria for service connection for a rib condition (claimed as rib or side pain) have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra. 

Pertinent regulations for consideration were provided in the July 2011 SOC and will not be repeated here in full. 

For the reasons discussed below, service connection for a rib condition is denied.


I. Service Connection for Rib Pain

The Veteran seeks service connection for a rib condition (claimed as rib or side pain).  He contends that he has a current rib condition that is related to an in-service, February 1988 motor vehicle accident, after which he was diagnosed with a right rib contusion.  See, e.g., 2015 Board hearing testimony. 

After a full review of the record, the Board finds that the claim must be denied because he has not been diagnosed with a current rib condition during the appeal period.  Therefore, he has no current disability for which service connection may be granted.   

The evidence of record does not support a finding that the Veteran has had a current rib disability at any time during the appeal period.  Various VA chest imaging reports affirmatively found no bone abnormalities.  See, e.g., January 2009 VA chest imaging report (finding visualized osseous structures appear normal); March 2011 VA chest imaging report (finding osseous structures demonstrate no acute abnormalities); April 2015 VA chest imaging report (finding bony structure unremarkable).  Other VA chest imaging reports were silent regarding rib abnormalities.  See, e.g., September 2013, November 2013, May 2014 VA chest imaging reports.  

The Veteran made at least one isolated report of chest pain to a post-service VA medical provider.  See October 2014 VA treatment records.  However, he was not diagnosed with any chest or rib condition at that time.  To the contrary, the VA provider found that he had the symptom of "atypical chest pain."  The Veteran is competent to report current symptoms such as pain.  However, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for rib or chest pain alone.  

The Board recognizes the Veteran's contention that a current rib condition exists.  See March 2017 brief.  However, neither he nor his representative has cited competent medical evidence in support of that contention.  Lay persons are competent to provide opinions on some medical issues.  However, diagnosing a current rib disability is beyond the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report symptoms such as rib pain, he is not competent to self-diagnose a current rib disability.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Therefore, when the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, the Board finds that the Veteran has no current disability for which service connection can be granted.  Therefore, service connection for a rib condition (claimed as rib or side pain) is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
II. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist regarding the service connection claim denied above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Service connection for rib pain is denied.


REMAND

In this case, VA's duty to assist in the development of the increased ratings claims on appeal has not been satisfied.  Specifically, the June 2016 VA examinations of the Veteran's left 5th finger and head scars, respectively, failed to comply with the July 2015 remand instructions in that the examiners did not make all requested findings.  A remand also is necessary to afford the Veteran procedural due process as discussed in the Introduction above.  

Accordingly, the case is REMANDED for the following action:

1. Update the VA treatment record.  The Veteran has received treatment from the Central Alabama VA Health Care System (HCS), including facilities in Tuskegee, Montgomery, Birmingham, and Tuscaloosa; as well as VA Medical Centers in Charleston, South Carolina; and Augusta, Georgia.  The most recent records in the file are from the Central Alabama VA HCS as of January 2017.

2. Then, only after obtaining the VA treatment records requested above (to the extent possible), proceed with the following instructions.

3. Schedule a VA examination to assess any neurological manifestations of the Veteran's service-connected left 5th finger condition.  

The examiner must note his or her review of the complete claims file, including this remand and various VA treatment records suggesting possible neurological symptoms of the Veteran's service-connected left 5th finger conditions.  See, e.g., September 2009, November 2009 VA rehabilitation notes (noting on examination objective evidence of tenderness over left ulnar hand scars and decreased touch at ulnar distal site of incision; diagnosing left dominant hand ulnar neuropathy (noting hypersensitivity) and probable extensor tendon scarring; also considering diagnosis of neuroma).  

Then, the examiner must opine whether it is at least as likely as not that the Veteran's service-connected left 5th finger injury during service resulted in any neurological disabilities.

If the opinion requested above is not possible without resort to mere speculation, then the examiner must explain why.

4. Schedule a VA scar examination regarding the Veteran's service-connected head scars.  

The examiner must note his or her review of the complete claims file, including this remand and the VA examinations addressing the Veteran's service-connected head scars (2008, 2014, and 2016), alopecia (2014 and 2016), and lupus (2014), as well as his non-service connected pseudofolliculitis barbae (2014).  

Then, the examiner must specifically identify and explain in detail which dermatological symptoms of the head or face are medically attributable to the service-connected head scars, as opposed to other disease processes such as, e.g., lupus, dermatitis, alopecia, and pseudofolliculitis barbae.

If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

5. After completing the above development and any other development deemed necessary, if the issue of entitlement to an initial compensable rating for left 5th finger strain remains denied, then issue an SOC addressing that issue.  Inform the Veteran in writing that he must file a timely and adequate substantive appeal (VA Form 9) to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, then the claim should not be certified to the Board.

6. After completing the above development and any other development deemed necessary, if the issues of entitlement to an initial disability rating in excess of 10 percent for head scars and entitlement to an initial compensable rating for a left 5th finger scar remain denied, then issue an SSOC.  The SSOC must include consideration of all evidence received since the July 2016 SSOC.  Provide the Veteran and his representative an appropriate time to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


